Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This is a Final-Action responsive to Applicant’s response filed on 09/29/20.
Claims 1-22 are pending in the application; in the amendment filed on 9/29/20, claims 1, 10 and 19 are amended.  It is noted that the Petition for Delayed Priority Claim has been received and will be considered by the petition office.  The priority claim does not change the prior art status of the references that are being applied in this action.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,742,646 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 10, 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570 and Silverman US 2006/0153089.
#
15/825,849
Karenos US 8,589,536, Ekman 2013/0279354, Ohata US 2005/0119996, Lee US 2004/0165570 and Silverman US 2006/0153089.
1
A method for monitoring network connection quality by executing computer-executable instruction stored on a non-transitory computer-readable medium, the method comprising:
Karenos Abstract, col. 3, lines 20-35;

Continually monitoring one or more first network quality metrics for a first network  connection from a user computer to a target server;
Karenos col. 3, lines 45-70; col. 5, lines 25-40;

Storing the one or more first network quality metrics within a database;
Karenos col. 2, lines 5-12;

Establishing simultaneously with the first network connection a second network connection additional to the first network connection from the user computer to the target server through a private server system;
Karenos col. 1 ,lines 45-52; (Karenos the network connection can be a virtual private network)col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  As it is show in the figure multiple network paths are established and monitored between node 1 to node 5 simultaneously


Continually monitoring by the user computer, one or more second network quality metrics for the additional network connection, at least one of the one or more network quality metrics corresponding to one of the one or more first network quality metrics;
Karenos col. 7, lines 32-50; col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;

Continually storing by the user computer, the one or more second network quality metrics within the database;
Karenos col. 8, lines 55-62

Retrieving by the user computer at least one of the one or more second network quality metrics from the database;
Karenos col. 9, lines 1-25;

Displaying the at least one of the one or more second network quality metrics on a visual display of the user computer ;
Karenos col. 7, lines 32-42;

Simultaneously monitoring the one or more first network quality metrics for the first network connection and the one or more second network quality metrics for the second network connection;
Karenos col. 7, lines 32-50; col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;

Comparing continually, by the user computer, the one or more first network quality metrics of the first network connection to the one or more second network quality metrics of the second network connection to determined how much each of the first and second network quality metrics has improved or 

It would have been obvious to an artisan at the time of the invention to include Ohata’s teaching with that of Karenos in order to measure improved or degraded 


The first network quality metrics being at least one member of the group consisting of a first current ping, a first average ping, a first ping deviation, number of first hops, number of first bad hops, a first flux, number of first ping spikes, and number of first packet loss, and any other network quality metric;
Ekman teaches reporting metrics of ping/hop/latency, p0036-0037;
Lee teaches monitoring latency deviation (see Lee p100, 102), packet loss (see Lee p0034), Flux (see p0072); 
Silverman teaches monitoring hop values with a network (see p0039); ping spike (see p0070)
It would have been obvious to an artisan at the time of the invention to include Ekman, Lee and Silverman’s teaching with that of Karenos in order to monitor and measure different metric of the network latency.
 

The second network quality metrics being at least one member of the group consisting of a second current ping, a second average ping, a second ping deviation, number of second hops, 

Lee teaches monitoring latency deviation (see Lee p100, 102), packet loss (see Lee p0034), Flux (see p0072); 

It would have been obvious to an artisan at the time of the invention to include Ekman, Lee and Silverman’s teaching with that of Karenos in order to monitor and measure different metric of the network latency.
 

The method of claim 1, further comprising: triggering an alert when the at least one of the one or more first network quality metric crosses an acceptable threshold.
Silverman teaches alert trigger when metric is sub-par see (Silverman p0059)
It would have been obvious to an artisan at the time of the invention to include Silverman’s teaching with that of Karenos in order to provide network administrator proper notification.

4
The method of claim 3, wherein the alert comprise an audio form.
Silverman teaches alert trigger when metric is sub-par see (Silverman p0059)

5
The method of claim 3, wherein the alert comprise a visual form.
Ekman teaches provide email notification. (see p0029)



The method of claim 1, further comprising: generating a network quality report by using one or more first network quality metrics and the one or more second network quality metrics. 
Ekman p0015-0017
It would have been obvious to an artisan at the time of the invention to include Ekman’s teaching with that of Karenos in order to provide user with a comprehensive report.

7
The method claim 6, further comprising:
Sending the network quality report to a system administrator. 
Karenos col. 6, lines 25-40
8
 The method of claim 1, further comprising:
Receiving at least one metric selection in response to continually comparing the one or more first network quality metric with one or more second network quality metrics; and 


9 
The method of claim 8, further comprising: 
Displaying each of at least one metric selection on the visual display.
Karenos col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;


As per claims 10, and 12-18, they are rejected under the same rationale as claims 1, and 3-9 respectively.  See above.
As per claim 19, it is rejected under the same rationale as claim 1.
#
15/825,849
Karenos US 8,589,536, Ekman 2013/0279354, Ohata US 2005/0119996, Lee US 2004/0165570 and Silverman US 2006/0153089.
20
The method of claim 19, further comprising: displaying the visual display the at least one of the one or more first quality metrics over the first time duration of the online activity. 
Ekman p0037, fig. 5n
Karenos col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;
It would have been obvious to an artisan at the time of the invention to include 


The method of claim 20, wherein:
The first time duration of the online activity and the second time duration of the online activity correspond to the same time duration of the online activity. 
Ekman p0037, fig. 5n



Claims 2, 11, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570, Silverman US 2006/0153089 and Mckeown US 2015/0373135

15/825,849
Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570 Silverman US 2006/0153089, and Mckeown US 2015/0373135
2
The method of claim 1, wherein the private server system comprises a plurality of proxy servers.
Mckeown teaches establish additional connection to the target server. (see Mckeown p0028-p0032)
It would have been obvious to an artisan at the time of the invention to include Mckeown’s teaching with that of 




Claims 11 and 22 are rejected under the same rationale as claim 2.  See above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                               

 
/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992